                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     No. 5:07-HC-02125-D


     UNITED STATES OF AMERICA,              )
                                            )
           Petitioner,                      )
                                            )
                  v.                        )
                                            )
                                            )
     STANLEY BURKHARDT,                     )
                                            )
           Respondent.                      )

                                            ORDER

           This matter comes before the court on the government's motion seeking to

     unseal the court's August 1, 2019 Order sealing documents filed by the government

     in connection with the revocation of the respondent's conditional release. The court

     has reviewed the motion. For good cause having been shown, the government's

     motion is GRANTED. The Clerk of Court is directed to unseal, (1) the Motion for

     Revocation of Conditional Release Pursuant to 18 U.S.C. § 4248(£) and to Expedite

     and attached exhibit, (2) the proposed Order and the amended Order revoking

     Respondent's supervised release, (3) the sealed bench warrant for arrest, (4) the

     Motion to Seal, (5) the supporting Memorandum in Support of the 'Motion to Seal,

     and (6) the court's Order sealing the Motion to Seal.




                                                1




l_
IT IS SO ORDERED, this the _1_ day of August, 2019.




                        JAMES C. DEVER III
                        United States District Court Judge




                                2
